Citation Nr: 0718408	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1950.

By decision dated in January 1991, the Board of Veterans' 
Appeals (Board) concluded that new and material evidence 
establishing a new factual basis had not been submitted, and 
continued the denial of the veteran's claim for service 
connection for an acquired psychiatric disability.  The 
veteran subsequently sought to reopen her claim.  By rating 
action dated in August 1995, the Regional Office (RO) held 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a psychiatric 
disability.  The veteran appealed this determination to the 
Board which, in a February 1998 decision, confirmed the 
denial of the claim.  By Order dated December 4, 1998, the 
United States Court of Appeals for Veterans Claims (Court) 
granted the Appellee's Motion to Remand and to Stay 
Proceedings, and vacated the Board's February 1998 decision 
for application of the revised definition of new and material 
evidence promulgated in Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

In a June 1999 decision, the Board again concluded that new 
and material evidence had not been received to reopen the 
claim for service connection for an acquired psychiatric 
disability.  The veteran again appealed to the Court which, 
in an August 14, 2001 Order, vacated the Board's June 1999 
determination.  The case was remanded to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002).  By decision dated January 2003, 
the Board held that the Department of Veterans Affairs (VA) 
had complied with the VCAA, and again concluded that there 
was no new and material evidence to warrant reopening of the 
claim.  A January 12, 2005 Court Order indicated that the 
Board had not sufficiently explained the VA's compliance with 
the VCAA and that additional VA medical records should have 
been requested.  The Board's January 2003 determination was 
vacated.

In June 2005 and July 2006, decisions, the Board remanded the 
veteran's claim for additional development of the record and 
to ensure due process.  The case is again before the Board 
for appellate consideration.

The record shows that the veteran was scheduled to testify at 
a hearing at the RO before a Veterans Law Judge, but she did 
not report for it.

FINDINGS OF FACT

1.  By decision dated in January 1991, the Board denied 
service connection for an acquired psychiatric disability, on 
the basis that new and material evidence had not been 
received.  

2.  The evidence added to the record since the January 1991 
Board decision is cumulative of the evidence previously 
considered with regard to service connection for an acquired 
psychiatric disability, does not contribute to a more 
complete picture of the veteran's claim, and is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection.


CONCLUSIONS OF LAW

1.  The January 2001 decision of the Board that denied 
service connection for an acquired psychiatric disability is 
final and new and material evidence has not been received to 
reopen the claim for service connection.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a) (as in 
effect prior to August 29, 2001); 38 C.F.R. § 20.1100 (2006).

2.  The January 2001 decision of the Board that denied 
service connection for an acquired psychiatric disability is 
final and new and material evidence has not been received to 
reopen the claim for service connection.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a) (as in 
effect prior to August 29, 2001); 38 C.F.R. § 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the Court issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish her entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA, thus the RO did not err with respect 
to the timing of the notice.  VCAA notice concerning the 
evidence necessary to establish service connection was 
provided in July 2003.  In an August 2006 letter, the RO 
provided notice to the veteran regarding the basis for the 
prior denial of service connection, as well as what 
information and evidence constitutes new and material 
evidence, what information and evidence is needed to 
substantiate the claim for service connection, what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
Letters advising the veteran of the evidence needed to 
establish a disability rating and effective date were sent in 
March, April, and August 2006.  The claim was last 
readjudicated in April 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service department medical 
records, private medical records, and VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, 
service medical records, service department medical records 
and private and VA medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The law is clear that regardless of the RO's determination 
regarding new and material evidence, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim, on any basis, in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the Board denied service connection for an 
acquired psychiatric disability in January 1991.  Therefore, 
the Board must review, in light of the applicable legal 
criteria, the additional evidence submitted since the January 
1991 Board decision.

The evidence of record at the time of the January 1991 Board 
decision included the service medical records, service 
department medical records following service, and private 
medical records.  The service medical records disclose that 
the veteran was hospitalized in July 1950 for observation 
because of threatened suicide.  It was indicated that since 
she had been assigned to that base, she complained that she 
was being discriminated against due to her race.  She 
displayed sullen, uncooperative behavior, failure to assume 
responsibility, failure to carry out properly given orders 
and, in general, a belligerent, rebellious and obstructionist 
attitude.  Following a mental status evaluation, the 
diagnosis was passive-aggressive reaction, chronic, severe.

The veteran was hospitalized at a private facility from 
December 1977 to February 1978.  It was reported that she had 
become progressively more agitated, delusional, frightened 
and confused since the previous Saturday.  The diagnosis on 
discharge was involutional paranoia, rule out brain tumor.

Additional private, State and service department medical 
records reflect treatment from 1980 to 1989.  The diagnoses 
included schizophrenia, paranoid type, schizoaffective 
disorder and bipolar affective disorder.  On service 
department hospitalization in July 1983, it was reported that 
the veteran had her first psychiatric hospitalization at age 
20, but had remained free of symptoms until approximately six 
years earlier.  When hospitalized by the service department 
beginning in April 1986, it was indicated that she had been 
in good health until approximately ten years earlier when she 
was noted to become increasingly suspicious and loose.  

By decision dated in January 1991, the Board denied service 
connection essentially on the basis that the veteran had a 
personality disorder in service, and that an acquired 
psychiatric disability had not been demonstrated for many 
years after service.  It was indicated that the evidence 
submitted since the previous Board decision of December 1987 
was not new and material.  

The evidence submitted subsequent to the January 1991 Board 
decision includes VA hospital reports reflecting admissions 
in July 1964 and from December 1975 to February 1976.  The 
July 1964 report shows that the veteran was admitted for 
complaints of right upper quadrant pain of one year's 
duration.  No psychiatric findings were recorded.  The 
diagnoses on discharge were undiagnosed disease manifested by 
right upper quadrant pain and fatty food intolerance and 
anxiety reaction.

During the hospitalization beginning in December 1975, the 
veteran described various delusions.  It was indicated that 
she had a past psychiatric history of having been 
hospitalized in 1950, reportedly about one year after 
service, for a nervous breakdown.  The diagnoses included 
paranoid psychotic state, secondary to endocrine dysfunction.  

Upon review of the evidence, the fact remains that there is 
no competent medical evidence that demonstrates the presence 
of an acquired psychiatric disability either during service 
or for many years thereafter.  The Board finds that the 
additional evidence, considered in conjunction with the 
record as a whole, is merely cumulative and does not relate 
to the basis for the prior final denial.  The Board 
emphasizes that the evidence showing the diagnosis of an 
anxiety reaction in 1964 is similar to what was of record at 
the time of the January 1991 decision.  That is, it was known 
that she had a personality disorder in service and an 
acquired psychiatric disability beginning in 1977.  The 
additional evidence only demonstrated a psychiatric 
disability in 1964, still approximately14 years following 
service and, considered in conjunction with the record as a 
whole, provides no findings suggesting that the veteran has 
an acquired psychiatric disability that is related to 
service.  

Significantly, there is no competent medical evidence 
establishing the presence of acquired psychiatric disability 
during service or for many years thereafter.  As such, the 
deficiency noted as the basis for the prior final denial 
remains unestablished.  There is no medical evidence 
suggesting that the acquired psychiatric disability first 
documented many years after service is related to service.  
The Board concludes, therefore, that the evidence is not new 
and material, and the claim for service connection for 
acquired psychiatric disability is not reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


